—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered December 21, 1998, convicting him of attempted burglary in the second degree and menacing in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the facts adduced at trial were legally and factually insufficient to support her conviction of attempted burglary in the second degree. Most of the arguments have not been preserved for appellate review (see, People v Ford, 62 NY2d 275; People v Santos, 86 NY2d 869). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contention is without merit. Ritter, J. P., McGinity, H. Miller and Townes, JJ., concur.